Examiner’s Comments
Instant office action is in response to communication filed 8/6/2021.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1, 4 and 7 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “receiving, by a system, a request to access software utilizing password-based authentication; receiving, by the system, a password for the password-based authentication; computing, by the system, a hash utilizing the password and a hardware-based authenticator associated with hardware of the system, wherein the hash is computed utilizing a combination of a single implementation of a hardware-based symmetric encryption algorithm provided by a hardware-backed cryptographic module of the system and two implementations of a software-based one-way pseudorandom function by: utilizing a first implementation of the two implementations of the software-based one-way pseudorandom function, utilizing the single implementation of the hardware- based symmetric encryption algorithm after the first implementation of the software- based one-way pseudorandom function, and utilizing a second implementation of the two implementations of the software-based one-way pseudorandom function after utilizing the single implementation of the hardware-based symmetric encryption algorithm; and verifying, by the system, that the hash computed utilizing the password and the hardware-based authenticator is correct for accessing the software.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Wang et al. (US Patent No: 9,071,972 B1) teaches “An asynchronous access controller comprising a subscriber profiler, a piracy detector and a password injector. The subscriber profiler configured to aggregate both information about subscribers together with information about each associated WLAN. The piracy detector is configured to detect whether wireless communications usage of at least one of the WLANs exceeds at least one parameter specified in a service level agreement (SLA) with the associated subscriber. The password injector controller is configured to inject a new network access password into one or more of the nodes of the WLAN responsive to an affirmative determination by the piracy detector; whereby subsequent network access is selectively revoked on the WLAN in a manner which returns communications usage thereon into conformance with the SLA for the associated subscriber.” but does not teach the indicated subject matter above.
Another art of record Adrian Walker (US Pre-Grant Publication No: 2003/0165242 A1) teaches “A method and system are described to allow the encryption and decryption of a plaintext string of symbols, e.g. a paragraph of English text, using a key consisting in part of an executable computer program. The method and system is such that an attacker who seeks to recover the plaintext from the ciphertext, without knowing the key, can produce a very large number of decrypt attempts that are plausible, but unrelated in meaning to the original plaintext. However the attacker cannot know whether any one of the attempted decrypts is the correct original plaintext. A property of the method and system is that, if the same plaintext is encrypted twice using the same key, the respective ciphertexts are normally different, and normally have different lengths.” but also does not teach the indicated subject matter above.
Another art of record Fries et al. (US Patent No: 9,548,984 B2) teaches “A method and system for authorizing a user at a field device by a portable communications device. A first information is 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492